Title: To George Washington from Thomas Johnson, 17 January 1775
From: Johnson, Thomas
To: Washington, George



Sir,
Annapolis [Md.] 17 January 1775.

Mr Normand Bruce of our Province has lately done me the Favour of shewing me some very pretty Samples of Hempen Lint and Tow raised and prepared in his own Family without the help of a Mill or any Such Engine and gave me the Reading a Manuscript pamphlet on the Subject—his Drift is to persuade people in general to manufacture coarse Linnens in earnest, to shew that Hemp is the proper material for us to rely on much in

preference of Flax on many Accounts, and to give the necessary Directions to effect it—from my Knowledge of the Gent. I can rely on what he asserts as Facts and so far as I can judge I think his Observations & Directions will prove very useful. Something of the Kind is necessary with us and I suppose with you he wishes for your encouragment of a Work so well intended and requests the Favour of you to advise him if you think any Number of Copies could readily be disposed of in your Parts—His not being personally acquainted with you prevented his writing to you himself and induced me to join him in his Request. I am Sir Your most obedt hble Servant

Ths Johnson Jun1

